Gkaham, Presiding Judge,
delivered the opinion of the court:
The May Department Stores imported at St. Louis a quantity of bead necklaces, which were classified by the collector as jewelry under paragraph 1428 of the Tariff Act of 1922 at 80 per centum ad valorem. The importer protested, claiming the goods to be dutiable at 45 per centum ad valorem under paragraph 1403 of said act as beads in imitation of precious or semiprecious stones. An alternative claim is made in the protest under said paragraph as articles composed wholly or in chief value of beads, but this claim is waived by the argument and will not be here considered. The respective paragraphs, in so far as they are material, are as follows:
Par. 1428. Jewelry, commonly or commercially so known, finished or unfinished, of whatever material composed, valued above 20 cents per dozen pieces, 80 per centum ad valorem; * * * stampings, galleries, mesh, and other materials of metal, whether or not set with glass or paste, finished or partly finished, separate or in strips or sheets, suitable for use in the manufacture of any of the foregoing articles in this paragraph, 75 per centum ad valorem.
Par. 1403. * * * all other beads in imitation of precious or semiprecious stones, of all kinds and shapes, of whatever material composed, strung or loose, mounted or unmounted, 45 per centum ad valorem.
The collector overruled the protest and, on appeal, the protest was sustained, the court below holding the imported articles to be beads in imitation of precious or semiprecious stones, and therefore entitled to a rate of 45 per cent ad valorem as claimed. From the resulting judgment the Government has appealed.
The official sample discloses that the imported articles are rose-colored glass beads, cut, faceted, and perforated, carefully graduated in size from one-half to three-sixteenths of an inch in diameter and as thus graduated permanently strung on a substantial string which is knotted between each bead and the next one, the entire string of beads, or necklace, being 31 inches in length and not capable of being unfastened or opened.
The classification of the collector raised the presumption that the articles imported were jewelry valued above 20 cents per dozen pieces. To meet this the importer called one witness who testified, in substance, that the beads used in the imported articles were imitations of precious stones — namely, rubies.
The importer now contends that, having established that the imported articles are beads in imitation of precious stones, even if they be also considered as jewelry, the designation of beads in imitation of precious stones under said paragraph 1403 is more specific than the designation jewelry in said paragraph 1428, and that therefore the goods should be classified under the former paragraph. This was the view taken by the court below.
*48In American Bead Co. v. United States, 7 Ct. Cust. Appls. 18, certain beaded chains and necklaces were involved made of various base materials, such as wood/ glass, etc. They were assessed with duty as jewelry under paragraph 356 of the tariff act of October 3, 1913, and were claimed to be dutiable as articles composed in chief value of beads under paragraph 333 of said act. This court, in the case cited, called attention to the long-continued legislative practice, of treating jewelry and beads as separate tariff entities. In this connection the court says, citing many authorities in support thereof:
Frequently, also, this court has held or assumed that necklaces and chains in imitation of precious stones and the precious metals were classifiable as jewelry. * * * There are concededly beaded necklaces commonly regarded as jewelry (imitation or real), such as pearl or gold beaded necklaces, or imitations thereof and silver necklaces set with pearls, or white metal set with precious stones, which are'commonly regarded as jewelry.
The court then defined jewelry as composed of “the precious metals or imitations thereof; or, of precious or semiprecious stones, pearls, or imitations thereof, or cameos, coral, or amber, including artificial, synthetic, or reconstructed pearls, rubies, or other precious stones, strung or set,” basing this definition upon the legislative practice and the particular language employed in said paragraph 356. It is a fair inference, however, from what is said in the opinion in that case, that the court was of opinion that if the bead necklaces in question had been composed of the materials named by the court in its definition above quoted they would have been more specifically enumerated in said paragraph 356 and should have been classified as jewelry.
In United States v. Woolworth, 10 Ct. Cust. Appls. 194, imitation pearl beads made of glass, permanently strung as necklaces were classified as jewelry under paragraph 356, supra,. and were claimed to be beads strung under paragraph 333 of the same act, which provided for “beads, including imitation pearl beads.” The court held that they were properly classified. In this case, as distinguished from the American Bead Co. case, supra, it will be observed that the material of which the beads were composed was specifically enumerated in said paragraph 356. Hence the court could, and did, find the designation of jewelry to be more specific than “imitation pearl beads.”
In United States v. Doragon, 13 Ct. Cust. Appls. 182, this court had again before it, among other things, the question of the proper classification of bead necklaces, in this instance under the Tariff Act of 1922. Certain necklaces made of bone and ivory beads were classified as jewelry under paragraph 1428, and were claimed to be dutiable as beads under paragraph 1403 of said act. We there called attention to the fact that the Congress had inserted in said paragraph 356 of said tariff act of 1913, after the words “Jewelry, com*49monly or commercially so known,” the language “finished or unfinished, of whatever material composed,” and that such change of language must be construed as evincing a legislative intent to draw within the scope of the paragraph everything that was known as jewelry, commonly or commercially. We therefore held that the imported articles were properly classified as jewelry and not as beads.
In United States v. International For. Co., 13 Ct. Cust. Appls. 190, we had before us the classification of mother-of-pearl necklaces, claimed to be articles composed wholly or in chief value of beads, under said paragraph 1403. The court held the articles to be properly classifiable as jewelry under said paragraph 1428.
The particular relevancy of the cases cited to the facts in the case at bar is summed up in the following statement found in the opinion in the Doragon case, supra:
But, irrespective of the congressional purpose, the language used is: “of whatever material composed.” This is tantamount to a statement that if the article in question is such that it would be known as jewelry if it were not for the material of which it is composed, then the matter of the material is unimportant, and the article is properly classified as jewelry.
Applying this principle to the case at bar, once conceding that the articles before us are jewelry, it can not be important whether the beads of which they are composed are made in imitation of precious stones or not, any more than it is important as to what materials they are composed of. The important question is: Are they jewelry? If so, paragraph 1428, with its all-embracing language, includes them.
Attention is called by appellee to United States v. European Watch Co., 13 Ct. Cust. Appls., as justifying its contention herein. In the case cited the competing provisions were “materials of metal * * * for use in the manufacture of * * *” jewelry, under said paragraph 1428, and “snap fasteners” in paragraph 348 of the same act. The materials imported were snap fasteners and the court held that designation to be more specific than “materials of metal.” To a like effect are United States v. Clarke, 13 Ct. Cust. Appls. 462, and United States v. Murphy, 13 Ct. Cust. Appls. 456, also cited. There is a wide difference between the construction to be placed upon a broad term such as “materials” and that to be given to the term “jewelry.” We find nothing in the cases cited to interfere with the conclusions herein stated.
The judgment of the court below is therefore reversed.